Federated Ohio Municipal Income Fund A Portfolio of Federated Municipal Securities Income Trust PROSPECTUS September 4, 2008 CLASS A SHARES A mutual fund seeking to provide current income exempt from federal regular income tax (federal regular income tax does not include the federal alternative minimum tax) and the personal income taxes imposed by the state of Ohio and Ohio municipalities by investing at least a majority of its assets in a portfolio of:(1)long-term Ohio tax-exempt securities; and (2)investment-grade Ohio tax-exempt securities. As with all mutual funds, the Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus.
